DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Floyd Canfield on 5/5/2022.
The application has been amended as follows: 

Amendments to the Claims 
1. (Currently Amended) A slanting-bed feed processing machine tool of a the slanting-bed processing machine tool comprising a slanting column feed bed (1), a machine tool spindle (2), a workpiece rotary worktable (3), a , and a bed feed mechanism (5), wherein having a first form, [[A]] and the bed feed mechanism (5) is a floor type feed mechanism, and wherein:
the machine tool spindle (2) comprises a swing motor (2.1), a spindle motor (2.2), a spindle (2.3), a shank (2.4), and a cutter (2.5); the machine tool spindle (2) is controlled to slide up and down along a linear guide rail (1.3) through a linear motor (1.4) and a lead screw (1.5); the swing motor (2.1) is located in a , and a blade root (4.4.4) at a blade back; the spindle motor (2.2) drives the shank (2.4) and the cutter (2.5) to rotate about a first axis of rotation to process the blade root (4.4);
the , and the blade root (4.4); the hub (4.1) is used to fix and combine each of the blades (4.3); and the blade root (4.4) is a connector of the blades (4.3) and the hub (4.1);
the vertical slanting column feed bed comprises a slanting column (1.1), a base bed (1.2), the linear guide rail (1.3), the linear motor (1.4), the lead screw (1.5), and the adjacent blades (4.3.1, 4.3.2) of the blades (4.3) is larger than the width (1.6) of the slanting column to ensure that the slanting column (1.1) does not interfere with the blades (4.3) in a feed process; the a first side of the slanting column (1.1) to achieve n oblique slanting angle (1.7) extends from a longitudinal axis of the slanting column (1.1) [[and]] to an upper surface (1.2.1) of the base bed (1.2), and the slanting angle (1.7) of the slanting column is adapted to a deflection angle (4.6) of the blade back; wherein the longitudinal axis of the slanting column (1.1) extends parallel to the linear guide rail (1.3) of the slanting column (1.1); and [[the]] a height of the slanting column (1.1) cannot be lower than [[the]] a height of the hub (4.1) to ensure the processing integrity of [[the]] a top end (4.4.1) and [[the]] a bottom end (4.4.2) of the blade root;
the workpiece rotary worktable having the first form [[A]] comprises a circular base (3.1) and a rotary worktable (3.2); wherein the circular base (3.1) plays a supporting role[[,]] and the circular base (3.1) also provides vibration isolation services for [[the]] rotation of the about a second axis of rotation; the diameter (3.1.1) of the circular base is smaller than the diameter (3.2.1) of the rotary worktable; and when the having the first form [[A]], [[the]] a bottom end (4.8) of a given one of the blades (4.3) is higher than [[an]] the upper surface (1.2.1) of the base bed (1.2) to ensure that the vertical slanting column feed bed is close to the hub (4.1), thereby effectively reducing [[the]] an overhang length (2.6) of the spindle; and
the floor type feed mechanism comprises a linear motor (5.1), a lead screw (5.2), a guide rail (5.3), and a worktable (5.4); the vertical slanting column feed bed slides on the worktable (5.4) along the guide rail (5.3) through the linear motor (5.1) and the lead screw (5.2); and a [[the]] height (5.4.1) of the worktable (5.4) is such that the upper surface (1.2.1) of the base bed (1.2) does not interfere with the given one of the blades (4.3).

2. (Currently Amended) The slanting-bed feed processing machine tool of the , and a left slanting L type column feed bed; the three forms have the same structural components, but the difference between the three forms is the position of the slanting column (1.1) on the base bed (1.2): 
when the slanting column (1.1) is on the rightmost side of the base bed (1.2), the vertical slanting column feed bed is the right slanting L type column feed bed; 
when the slanting column (1.1) is on the leftmost side of the base bed (1.2), the vertical slanting column feed bed is the left slanting L type column feed bed; and 
when the slanting column (1.1) is in any position of the middle of the base bed (1.2), the vertical slanting column feed bed is the slanting T type column feed bed.

3. (Currently Amended) The slanting-bed feed processing machine tool of the a further groove is formed at a second side of the slanting column (1.1).

4. (Currently Amended) The slanting-bed feed processing machine tool of the a hub cap (4.2) is added on [[the]] a top end of the hub (4.1) of the 

5. (Currently Amended) A slanting-bed feed processing machine tool of a the slanting-bed processing machine tool comprising a slanting column feed bed (1), a machine tool spindle (2), a workpiece rotary worktable (3), a , and a bed feed mechanism (5), wherein having a second form, [[B]] and the bed feed mechanism (5) is a gantry type feed mechanism, and wherein:
the machine tool spindle (2) comprises a swing motor (2.1), a spindle motor (2.2), a spindle (2.3), a shank (2.4), and a cutter (2.5); the machine tool spindle (2) is controlled to slide up and down along a linear guide rail (1.3) through a linear motor (1.4) and a lead screw (1.5); the swing motor (2.1) is located in a (1), and controls the spindle (2.3) to swing around the slanting column feed bed (1) to ensure that the cutter (2.5) can process a hub (4.1), a blade root (4.4.3) at a blade surface, and a blade root (4.4.4) at a blade back; the spindle motor (2.2) drives the shank (2.4) and the cutter (2.5) to rotate about a first axis of rotation to process the blade root (4.4);
the , and the blade root (4.4); the hub (4.1) is used to fix and combine each of the blades (4.3); and the blade root (4.4) is a connector of the blades (4.3) and the hub (4.1);
the vertical slanting column feed bed comprises a slanting column (1.1), a base bed (1.2), the linear guide rail (1.3), the linear motor (1.4), the lead screw (1.5), and the adjacent blades (4.3.1, 4.3.2) of the blades (4.3) is larger than the width (1.6) of the slanting column to ensure that the slanting column (1.1) does not interfere with the blades (4.3) in a feed process; the a first side of the slanting column (1.1) to achieve n oblique slanting angle (1.7) extends from a longitudinal axis of the slanting column (1.1) [[and]] to a lower face of the base bed (1.2), and the slanting angle (1.7) of the slanting column is adapted to a deflection angle (4.6) of the blade back; the longitudinal axis of the slanting column (1.1) extends parallel to the linear guide rail (1.3) of the slanting column (1.1), and a [[the]] height of the slanting column (1.1) cannot be lower than [[the]] a height of the hub (4.1) to ensure the processing integrity of [[the]] a top end (4.4.1) and [[the]] a bottom end (4.4.2) of the blade root;
the workpiece rotary worktable having the second form [[B]] comprises a circular base (3.1) and a rotary worktable (3.2); wherein the circular base (3.1) plays a supporting role[[,]] and the circular base (3.1) also provides vibration isolation services for [[the]] rotation of the about a second axis of rotation; the diameter (3.1.1) of the circular base is larger than the diameter (3.2.1) of the rotary worktable; and [[the]] an upper surface (3.1.2) of the circular base is lower than [[the]] a bottom end (1.1.1) of the slanting column (1.1) to ensure that the vertical slanting column feed bed is close to the hub (4.1), thereby effectively reducing [[the]] an overhang length (2.6) of the spindle; and
the gantry type feed mechanism comprises a linear motor (5.1), a lead screw (5.2), [[a]] guide rails (5.3), [[a]] worktables (5.4), and columns (5.5); the inverted slanting column feed bed slides on the worktables (5.4) along the guide rails (5.3) through the linear motor (5.1), [[and]] the lead screw (5.2), and[[;]] the columns (5.5), as the columns (5.5) are disposed on the guide rails (5.3) and worktables (5.4), and the columns (5.5) support such that the base bed (1.2) extends between said columns (5.5); a distance (5.6) between the columns (5.5) is larger than the diameter (4.9) of the a height (5.7) of the columns (5.5) is larger than [[the]] a total height (4.10) of the a hub cap (4.2) and the blades (4.3) during sliding along the guide rails (5.3).

6. (Currently Amended) The slanting-bed feed processing machine tool of the a further groove is formed at a second side of the slanting column (1.1).

7. (Currently Amended) The slanting-bed feed processing machine tool of the a top end of the hub (4.1) of the 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1 and 5, attention is directed to, for example, China Publication No. CN 107520630 A (hereinafter CN '630).  Please note that CN '630 was cited on the IDS filed on 11/3/2020.  An EPO Machine Translation of CN '630, which has been furnished with this action, is cited in the below discussion.  
Figure 1 of CN '630 shows a processing machine tool of a propeller (8), the machine tool comprising a column feed bed, a machine tool spindle (7), a workpiece rotary worktable (9, 10), a propeller (8), and a bed feed mechanism (1, 2).  With regards to the column feed bed, it comprises a vertical column (4-4) (see Figure 5) and a cantilever (6-6).
As to the machine tool spindle (7), it comprises swing and spindle motors in the form of two torque motors, a spindle in the form of a rotating shaft about the A-axis, another spindle in the form of a rotating shaft about the B-axis, and a milling head having a shank and a cutter [EPO Machine Translation, paragraph 0041].  Also, as required, the machine tool spindle (7) is controlled to slide vertically up and down along a linear guide (4-8) through a linear motor (4-1) and a lead screw (4-3).  (Note that the linear guide (4-8), linear motor (4-1), and lead screw (4-3) can be seen in Figure 5).  Please be advised that the spindle in the form of the rotating shaft about the A-axis and the spindle in the form of the rotating shaft about the B-axis are controlled to swing around the column feed bed so as to ensure that the milling head’s cutter can process a hub, a blade root at a blade surface, and blade root at a blade back [EPO Machine Translation, paragraph 0042].  Note that disclosure is provided on the processing machine tool being a CNC machining tool having a numerical control system with control about A, B, C, U, X, and Z-axes [EPO Machine Translation, paragraph 0042].
Next, as can be seen in at least Figures 1 and 2, the propeller (8) comprises the hub, a plurality of blades, and a plurality of blade roots.  Noting this, the plurality of blade roots are used to fix and combine each of the plurality of blades to the hub.  
Examiner now directs attention to Figure 5.  As can be seen therein, the column feed bed comprises the vertical column (4-4), which is fixed to a base bed via a series of angled flanges.  Figure 5 further shows the linear guide rail (4.8), linear motor (4-1), and lead screw (4-3).  Please be advised that the vertical column’s (4-4) longitudinal axis extends parallel in a vertical direction to the linear guide rail (4.8).  Figure 5 also shows the lead screw (4-3) being disposed within a groove formed at a first side of the column (4-4).  
Attention is now directed to Figure 1 of CN '630.  As can be seen therein, the width of the vertical column (4-4) is smaller than the distance between adjacent blades.  Based on the foregoing, a distance between adjacent blades of the plurality of blades is larger than the width of the vertical column (4-4), and thus ensures that the column (4-4) does not interfere with the blades in a feed process.  Figure 1 of CN '630 also shows that the vertical column (4-4) has a height such that its highest point is higher than that of the propeller (8) (and thus the hub thereof) when mounted on the workpiece rotary worktable (9, 10).  Thus, a height of the column (4-4) isn’t lower than the height of the hub, and as such, processing integrity of a top end and a bottom end of the plurality of blade roots is ensured.  
As to the workpiece rotary worktable (9, 10), it comprises a circular base (10) and a rotary worktable (9), wherein the circular base (10) plays a supporting role, i.e. supporting the plurality of blades of the propeller (8), and provides vibration isolation services for rotation of the propeller (8) about a vertical axis of rotation.  Please note that “vibration isolation services” are provided, as each blade is individually supported by a supporting rod (11) (see Figure 1).  That is to say that because each of the plurality of blades is individually supported from below by the circular base, the vibration of each of the plurality of blades is localized to its associated supporting rod (11).  Please note that Figure 1 shows the diameter of the circular base (10) being larger than the diameter of the rotary worktable (9).  Figure 1 further shows that a bottom end of a given one of the plurality of blades is higher than the upper surface of the base bed of the column feed bed, thereby ensuring that the vertical column (4-4) is close to the hub and effectively reducing the overhang length of the spindles.  
As to the bed feed mechanism (1, 2), it can be seen in Figure 3 that it is of a floor type, and it comprises a linear motor (2-1), a lead screw (2-3), a guide rail (2-4), and a worktable (2-8).  As required, the column feed bed slides on the worktable (2-8) along the U-axis through the linear motor (2-1) and the lead screw (2-3).  Lastly, as Figures 1 and 3 show, the height of the worktable (2-8) is such that the upper surface of the base bed does not interfere with the given one of the plurality of blades.  
With regards to independent claim 1 though, CN '630 does not teach that the “swing motor is located in a square groove of the slanting column feed bed,” or “an oblique slanting angle extends from a longitudinal axis of the slanting column to an upper surface of the base bed, and the slanting angle of the slanting column is adapted to a deflection angle of the blade back,” or “the diameter of the circular base is smaller than the diameter of the rotary worktable.”  
Moreover, with regards to independent claim 5, CN '630 does not teach that the “swing motor is located in a square groove of the slanting column feed bed,” or on “an oblique slanting angle extends from a longitudinal axis of the slanting column to a lower face of the base bed, and the slanting angle of the slanting column is adapted to a deflection angle of the blade back.”  Also, CN '630 does not teach the column feed bed being “an inverted slanting column feed bed,” or the bed feed mechanism comprising, “columns [that] are disposed on the guide rails and worktables, and the columns support the inverted slanting column feed bed such that the base bed extends between said columns; a distance between the columns is larger than the diameter of the propeller; and a height of the columns is larger than a total height of the propeller to prevent the inverted slanting column feed bed from colliding with a hub cap and the blades during sliding along the guide rails.”  
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of CN '630 so as to produce the present invention as set forth in independent claims 1 and 5.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claims 1 and 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL VITALE/Examiner, Art Unit 3722   

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722